

116 HR 7441 IH: Hire Veteran Health Heroes Act of 2020
U.S. House of Representatives
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7441IN THE HOUSE OF REPRESENTATIVESJuly 1, 2020Mrs. Brooks of Indiana (for herself and Miss Rice of New York) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo expedite hiring by the Department of Veterans Affairs of medical department personnel separating from the Armed Forces, and for other purposes.1.Short titleThis Act may be cited as the Hire Veteran Health Heroes Act of 2020.2.Expedited hiring by Department of Veterans Affairs of medical department personnel separating from the Armed Forces(a)In generalThe Secretary of Veterans Affairs, in consultation with the Secretary of Defense, shall conduct recruitment for covered medical personnel positions from among medical department personnel of the Department of Defense who hold medical military occupational specialties and are separating from the Armed Forces.(b)Transition Assistance ProgramRecruitment shall be conducted under subsection (a) for separating members of the Armed Forces as part of the Transition Assistance Program conducted for such members. (c)Elements of recruitment(1)In generalThe Secretary of Defense, in collaboration with the Secretary of Veterans Affairs, shall schedule regular briefing times for all medical department personnel of the Department of Defense who are separating from the Armed Forces to be briefed by a supervisor or technician from a human resources office of the Veterans Health Administration on—(A)employment opportunities with the Department of Veterans Affairs throughout the United States;(B)options for careers with the Department in a covered medical personnel position; and(C)the expedited recruitment and hiring process under this section. (2)One-on-one appointmentsThe supervisor or technician conducting the briefing under paragraph (1) shall—(A)schedule a one-on-one appointment for each separating medical department personnel member who wishes to meet to review covered medical personnel positions that are available; and(B)accept applications for such positions.(d)Hiring(1)Tentative offer(A)In generalThe supervisor or technician conducting the briefing under subsection (c)(1) and accepting applications under subsection (c)(2)(B) may tentatively offer applicants for covered medical personnel positions who agree to accept the position and meet a preliminary qualification review established by the Secretary of Veterans Affairs such a position at a medical facility of the Department of Veterans Affairs.(B)TimingA tentative offer under subparagraph (A) to a member of the Armed Forces participating in the recruitment and hiring process under this section may be made during the period beginning on the date that is 90 days before the separation of the member from the Armed Forces and ending on the date that is 90 days after such separation. (2)Final offerAfter conducting the tentative offer process for an individual under paragraph (1), the supervisor or technician shall transmit information on and credentials for the individual to the medical facility at which the individual would be hired for final verification and interviews to complete the hiring process and possibly present a final offer.(3)Conduct of hiring processNotwithstanding any other provision of law, the Secretary may hire individuals under this section through direct, non-competitive, and other hiring processes as the Secretary considers appropriate to carry out this section. (e)DefinitionsIn this section:(1)Covered medical personnel positionThe term covered medical personnel position means a medical personnel position at all grades within the Department of Veterans Affairs employed under—(A)the General Schedule under subchapter III of chapter 53 of title 5, United States Code;(B)the prevailing rate system under subchapter IV of such chapter;(C)section 7425 of title 38, United States Code; or(D)a hybrid authority.(2)Transition Assistance ProgramThe term Transition Assistance Program means the Transition Assistance Program under sections 1142 and 1144 of title 10, United States Code.